DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/801,245, application filed on 02/26/2020, and Preliminary Amendment filed on 07/30/2020.  
3.	In the Preliminary Amendment, Claims 1-19 are cancelled by Applicant.  Claims 20-42 are presented as new by Applicant.  Claims 20-42 are currently pending in this application.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 02/26/2020, 03/17/2021, and 01/10/2022, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarraf et al. (US Patent No. 10,756,498).
	
7.          With respect to claim 20, Sarraf teaches:
An electrical connector assembly (charging inlet assembly, see Fig 1, Col 3, lines 1-15), comprising: 
a connector housing defining a cavity in which an electrical busbar is disposed (see electrical conductivity housing 114 for electrical conductors at termination point as shown in Fig 6, effectively functioning as an electrical busbar for the charging inlet assembly shown in Fig. 1), 
wherein the connector housing defines an opening to the cavity (see connector housing  306/320 with electrical channels connected at open cavity 332, as shown in Fig 6); and 
a cover attached to the connector housing and configured to cool the busbar, arranged proximate the busbar to extract heat from the busbar (see cover 310 to the housing  shown in Fig 6, wherein the cover is a manifold and is shown in Fig 7).

8.          With respect to claim 21, Sarraf teaches:
wherein the cover includes a coolant channel in fluidic communication with an inlet port and an outlet port and wherein a portion of the cover is in thermal contact with the electrical busbar (see cover in Fig 7, which acts as a manifold and has a coolant channel in communication with the inlet port and outlet port of the cover, and is in thermal contact with the busbar, see Figs 6 and 7, Col 8, lines 1-45).

9.          With respect to claim 22, Sarraf teaches:
wherein the portion of the cover in intimate thermal contact with the electrical busbar and forms a cooling plate configured to cool the busbar (cover in Fig 7, which acts as a manifold and has a coolant channel in communication with the inlet port and outlet port of the cover, and is in thermal contact with the busbar to cool the busbar and the connector housing, see Figs 6 and 7, Col 8, lines 1-45).

10.          With respect to claim 23, Sarraf teaches:
wherein a wire cable is attached to the busbar opposite the portion of the cover in thermal contact with the electrical busbar (see electrical connector cables connected at the other side of the connector housing at the busbar, Figs 6-7, Col 8, lines 1-45).

11.          With respect to claim 24, Sarraf teaches:
wherein the portion of the cover is in thermal contact with the electrical busbar along an entirely of a lower surface of the cover (cover in Fig 7, which acts as a manifold and has a coolant channel in communication with the inlet port and outlet port of the cover, and is in thermal contact with the busbar to cool the busbar and the connector housing, see Figs 6 and 7, Col 8, lines 1-45).

12.          With respect to claim 25, Sarraf teaches:
(see dividing walls 350 which direct the coolant through the channel, see Fig 7, 300/350).

13.          With respect to claim 26, Sarraf teaches:
wherein the plurality of fins extend continuously through the coolant channel (see dividing walls 350 which direct the coolant through the channel, see Fig 7, 300/350, walls extend continuously through channel as shown in Fig 7).

14.          With respect to claim 27, Sarraf teaches:
wherein the assembly includes a pair of electrical busbars and wherein the cover has a dielectric thermal interface material layer which in intimate thermal contact with the pair of electrical busbars, thereby electrically isolating the pair of electrical busbars from one another (cover in Fig 7, which acts as a manifold and has a coolant channel in communication with the inlet port and outlet port [pair of busbar connection terminals] of the cover, and is in thermal contact with the busbar to cool the busbar and the connector housing, see Figs 6 and 7, Col 8, lines 1-45).

15.          With respect to claim 28, Sarraf teaches:
wherein the cover has an additional dielectric material layer between the dielectric thermal interface material layer and the pair of electrical busbars, thereby electrically isolating the pair of electrical busbars from one another (see thermal interface material at busbar connection terminals, isolating pair of electrical connections, see Figs 6-7, Col 8, lines 1-45).

16.          With respect to claim 29, Sarraf teaches:
wherein the cover includes a primary seal disposed between a first cover portion defining the inlet port and the outlet port and a second cover portion that is in intimate thermal contact with the electrical busbar (see seal at a first cover portion at the mounting flange, inlet port and outlet port, Col 8, lines 1-45).

17.          With respect to claim 30, Sarraf teaches:
wherein the assembly further includes a secondary seal disposed between the cover and the connector housing (see seals at a first cover portion at the mounting flange, inlet port and outlet port, Col 8, lines 1-45).

18.          With respect to claim 31, Sarraf teaches:
wherein the first cover portion is formed of a polymeric material and the second cover portion is formed of a metallic material (see cover/cap made from one or more of a metal material and thermally conductive plastic material, Col 8, lines 1-45).

19.          With respect to claim 32, Sarraf teaches:
wherein the inlet port and the outlet port are interconnected to a liquid cooling system of an electrically propelled vehicle (see inlet port and outlet port of fluid coolant system cover as shown in Fig 7, one for the inlet, and one for the outlet – the channels and ports connected to a inward and outward flow of coolant material, respectively, Col 8, lines 1-45).

20.          With respect to claim 33, Sarraf teaches:
A cover assembly configured to enclose an opening to a cavity of a connector housing in which an electrical busbar is disposed within the cavity (see electrical conductivity housing 114 for electrical conductors at termination point as shown in Fig 6, effectively functioning as an electrical busbar for the charging inlet assembly shown in Fig. 1), 
the cover assembly comprising: 
an inlet port (see inlet port 316/318 as shown in the cover/manifold of Fig 7); 
an outlet port (see outlet port 316/318 as shown in the cover/manifold of Fig 7); and 
a coolant channel in fluidic communication with the inlet port and the outlet port (see channel shown in Fig 7, where coolant fluid can flow between inlet 316 and out through the coolant channel over to the outlet port 318, see Fig 7, Col 8, lines 1-45), 
wherein the cover assembly is configured to be in thermal communication with the electrical busbar (cover in Fig 7, which acts as a manifold and has a coolant channel in communication with the inlet port and outlet port [pair of busbar connection terminals] of the cover, and is in thermal contact with the busbar to cool the busbar and the connector housing, see Figs 6 and 7, Col 8, lines 1-45).

Sarraf teaches:
wherein the cover assembly comprises a plurality of fins extending into the coolant channel which define a plurality of coolant channels in fluidic communication with the inlet port and the outlet port (see dividing walls 350 which direct the coolant through the channel, see Fig 7, 300/350, walls extend continuously through channel as shown in Fig 7).

22.          With respect to claim 35, Sarraf teaches:
 wherein the cover has a dielectric thermal interface material layer which is configured to be in thermal communication with the electrical busbar and an additional dielectric material layer configured to be located between the dielectric thermal interface material layer and the electrical busbar (thermal interface material at busbar connection terminals, isolating pair of electrical connections, see Figs 6-7, Col 8, lines 1-45).

23.          With respect to claim 36, Sarraf teaches:
a primary seal disposed between a first cover portion defining the inlet port and the outlet port and a second cover portion in intimate thermal contact with the electrical busbar (see seals at a first cover portion at the mounting flange, inlet port and outlet port, Col 8, lines 1-45); and 
a secondary seal configured to be disposed between the second cover portion and the connector housing (see seals at a first cover portion at the mounting flange, inlet port and outlet port, Col 8, lines 1-45).

24.          With respect to claim 37, Sarraf teaches:
wherein the first cover portion is formed of a polymeric material and the second cover portion is formed of a metallic material (cover/cap made from one or more of a metal material and thermally conductive plastic material, Col 8, lines 1-45).

25.          With respect to claim 38, Sarraf teaches:
a printed circuit board having an electrical temperature sensor disposed thereon (see cooling system to bring down the operating temperature of the active electrical connector terminals, Col 4, lines 35-67); 
a terminal disposed within an aperture extending through the printed circuit board (see aperture of connection terminals at charging connector housing, Fig 6-7, Col 8, lines 1-45); and 
a thermally conductive spring attached to the printed circuit board in a location proximate the electrical temperature sensor (see use of clip of other fastener to attach manifold cooling system to electrical connector terminal housing, Col 8, lines 1-25, 35-65).

26.          With respect to claim 39, Sarraf teaches:
a thermally conductive material covering a portion of the spring attached to the printed circuit board and the electrical temperature sensor (cooling system to bring down the operating temperature of the active electrical connector terminals, Col 4, lines 35-67; see use of clip of other fastener to attach manifold cooling system to electrical connector terminal housing, Col 8, lines 1-25, 35-65).

27.          With respect to claim 40, Sarraf teaches:
wherein the electrical temperature sensor is a surface mounted thermistor (see thermal heat exchanger system, Abstract; Col 6, 1-35, Col 8; lines 1-45).

28.          With respect to claim 41, Sarraf teaches:
 	a connector housing defining a cavity in which an electrical busbar is disposed, 
wherein the connector housing defines an opening to the cavity (cover in Fig 7, which acts as a manifold and has a coolant channel in communication with the inlet port and outlet port [pair of busbar connection terminals] of the cover, and is in thermal contact with the busbar to cool the busbar and the connector housing, see Figs 6 and 7, Col 8, lines 1-45); 
means for enclosing the cavity (enclosing the cavity of electrical connection terminal/connector housing as shown in Fig 6 with the cover shown in Fig 7, wherein the cover of Fig 7 is shown as used to cover the housing in Fig 6); and 
means for cooling the electrical busbar through intimate thermal contact with the electrical busbar (cover in Fig 7, which acts as a manifold and has a coolant channel in communication with the inlet port and outlet port [pair of busbar connection terminals] of the cover, and is in thermal contact with the busbar to cool the busbar and the connector housing, see Figs 6 and 7, Col 8, lines 1-45).

Sarraf teaches:
wherein the means for enclosing the cavity and the means for cooling the electrical busbar includes a cover attached to the connector housing and configured to cool the busbar (cover in Fig 7, which acts as a manifold and has a coolant channel in communication with the inlet port and outlet port [pair of busbar connection terminals] of the cover, and is in thermal contact with the busbar to cool the busbar and the connector housing, see Figs 6 and 7, Col 8, lines 1-45), 
wherein the cover is selected from a plurality of cover designs configured to actively or passively cool the busbar (see dividing walls 350 which direct the coolant through the channel, see Fig 7, 300/350, walls extend continuously through channel as shown in Fig 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851